Citation Nr: 0602640	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 2000, for service connection for schizophrenia. 

2.  Entitlement to an effective date earlier than September 
29, 2000, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than September 
29, 2000, for dependents' educational assistance (DEA) under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 
to February 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  By November 1997 and December 1997 decisions the RO 
denied the veteran's claim of entitlement to service 
connection for schizophrenia.  

2.  The RO in July 1999 and April 2000 issued decisions 
denying service connection for schizophrenia.  These 
decisions all eventually became final, either secondary to 
not filing a timely notice of disagreement or a timely 
substantive appeal.

3.  The veteran on September 29, 2000 submitted a claim of 
entitlement to service connection for a psychiatric disorder.  

4.  The RO in January 2001 and April 2001 decisions denied 
the claim of entitlement to service connection for 
schizophrenia.  The veteran submitted a notice of 
disagreement with the April 2001 decision.  

5.  On August 2, 2001, the RO issued a statement of the case 
addressing the claim of entitlement to service connection for 
schizophrenia.  

6.  Effective October 11, 2001,  the veteran filed a VA Form 
9 as a substantive appeal.  

7.  By a December 2002 rating action, the RO granted service 
connection for schizophrenia effective from September 29, 
2000, and also granted entitlement to TDIU and DEA, both also 
effective from September 29, 2000.  

8.  The grant of service connected followed the submission in 
February 2001 and November 2002 that the psychiatric disorder 
now present was related to service and findings therein.  
This was taken as new and material evidence.  Entitlement to 
the benefit was first shown after the date of the receipt of 
the application to reopen the claims and not before the date 
of the receipt of the February 2001 private medical opinion.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 29, 
2000, for the grant of service connection for schizophrenia 
are not met.  38 U.S.C.A. §§ 5103, 5110, 5111 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400, 20.200, 
20.201, 20.202, 20.302, 20.305 (2005). 

2.  The criteria for an effective date prior to September 29, 
2000, for the grant of TDIU are not met.  38 U.S.C.A. §§ 
5103, 5110, 5111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 3.400 (2005). 

3.  The criteria for an effective date prior to September 29, 
2000, for the grant of DEA benefits are not met.  38 U.S.C.A. 
§§ 5103, 5110, 5111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 3.400 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002 & Supp. 
2005)) redefined VA's duty to assist a claimant in the 
development of a claim. Guidelines for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005). The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's claim for an earlier effective date for service 
connection for schizophrenia, and the claims for earlier 
effective dates for TDIU and DEA, and that no further 
assistance to him is required to fulfill VA's duty to assist 
him in the development of the claims.  In particular, 
resolution of the appellant's claims is predicated largely on 
legal principles rather than evidence.  The facts at issue 
are documented in the VA claims file and are not reasonably 
in dispute.  The veteran was sent a VCAA notice letter in 
April 2002. 

As discussed below, the veteran did allege that he submitted 
a VA Form 9 prior to the one he submitted in October 2001, 
and that the prior VA Form 9 was lost.  However, there would 
have had to have been a failure to discharge multiple 
official VA administrative duties for there to be no record 
of both that filing and the veteran's alleged communication 
with VA regarding VA's loss of that prior filing.  The 
veteran did not pursue that factual allegation further, and 
there is no reasonable basis for concluding that the 
veteran's allegation of prior filing of a VA Form 9 is 
supportable by any evidence.  Further as the matter turns on 
the law, not the receipt of the substantive appeal, there is 
no basis for further development of this matter.

As detailed below, the dates of issuance of notice of prior 
denials of the claim of entitlement to service connection for 
schizophrenia, and the absence of a timely substantive appeal 
following issuance of a statement of the case to have 
perfected an earlier pending appeal, are documented within 
the claims folder and not disputed.  The grants of 
entitlement to TDIU and DEA were predicated on the grant of 
service connection for schizophrenia, following reopening due 
to new and material evidence, and hence could not have an 
earlier effective date than the effective date of grant of 
service connection for schizophrenia.  Since they were 
granted the same effective date as the effective date for the 
grant of service connection for schizophrenia, there would be 
no more factual basis in dispute for those claims than for 
the claim for an earlier effective date of entitlement to 
service connection for schizophrenia.  Thus, it is VA law 
applied to the documented facts of the case, in particular 
38 C.F.R. § 3.400, governing effective dates for an award of 
benefits based on a reopened claim for service connection for 
schizophrenia, that governs.  As such, the Board finds no 
basis for additional evidentiary development.  Manning v. 
Principi, 16 Vet. App. 534 (2002).


Earlier Effective Date Issues

The veteran has been granted service connection for 
schizophrenia, as well as TDIU and dependents' educational 
assistance (DEA) under 38 U.S.C. Chapter 35, all effective 
from September 29, 2000, based on receipt of a claim of that 
date for service connection for a psychiatric disability.  
The questions at issue here are whether earlier effective 
dates may be granted for these three entitlements.  

Review of the record reveals that entitlement to service 
connection for a psychiatric disorder, usually characterized 
as schizophrenia, had been denied numerous times over the 
years prior to September 2000.  These various rating actions 
had become final either secondary to non timely filings of 
notices of disagreements or substantive appeals.  The 
pertinent application to reopen these claims was filed on 
September 29, 2000.  It is noted that initially, service 
connection remained denied and that timely appeal of that 
denial finally resulted in the current appeal.  

A private medical opinion was received in February 2001 that 
indicated that there was a relationship between in-service 
findings and the appellant's schizophrenia.  This was 
subsequently confirmed by VA examination and medical opinion.  
The opinion was dated in November 2002.  This information, 
for the first time, established, by competent evidence on 
file, the etiological relationship between service and 
current pathology.  Based on this new and material evidence, 
the RO granted the claim, effective the date of the receipt 
of the application to reopen the claim.  It is noted that 
this is an earlier date than when entitlement was shown, 
which would have been February 2001.  Thus the RO's 
determination was more favorable to the veteran, and the 
question to the Board is whether there is a basis to assign 
an earlier effective date.

The effective date for a claim for service connection will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later, unless otherwise provided.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an evaluation after final disallowance, or a claim for 
increase, will be the date of receipt of the request to 
reopen or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

An appeal consists of a timely filed notice of disagreement 
in writing, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §  
20.200 (2005).  Thus, an appeal to a rating action, inclusive 
of actions denying service-connection, is initiated by 
submission of a notice of disagreement within one year of 
issuance of the rating action being appealed.  38 C.F.R. 
§§ 20.201, 20.302 (2005).  After receipt of the notice of 
disagreement, the RO will issue a statement of the case.  
Following RO issuance of a statement of the case, a claimant 
must timely file a VA Form 9, or substantive appeal, in order 
to perfect his appeal to the Board.  38 C.F.R. § 20.202 
(2005).  The claimant has the longer of 60 days from the date 
of issuance of the statement of the case, or one year from 
the date of issuance of the rating decision being appealed, 
to file his substantive appeal.   38 C.F.R. §  20.302.  

The veteran submitted an initial claim for service connection 
for schizophrenia in August 1997.  That claim was denied by a 
November 1997 rating action, and a notice of that rating 
action was then sent to the veteran's current address of 
record.   Thereafter in November 1997, the veteran submitted 
a request for "reassessment of your denial of service 
connection for schizophrenia."  Following additional 
development, the RO in December 1997 again adjudicated the 
claim, finding that new and material evidence had not been 
received to warrant reopening the claim for service 
connection for schizophrenia.  A December 1997 letter 
informed the veteran of that rating action, also sent to his 
current address of record.  Ultimately, a statement of the 
case was issued, some time later, and timely substantive 
appeal was not received.  Further appeal of this action would 
not have resulted in assignment of an effective date to 1997 
as entitlement to the benefit was not shown until 2001.

The next statement received from the veteran was via the 
offices of a U.S. Senator in October 1998.  Then submitted 
were copies of service personnel records and various 
arguments or statements by the veteran addressing why he 
believed his claim should be granted.  

Thereafter in July 1999 the RO denied the claim of 
entitlement to service connection for schizophrenia, based on 
a finding of no new and material evidence to reopen that 
claim.  See 38 U.S.C.A. § 5108.  (West 2002); 38 C.F.R. 
§ 3.156 (2005) (new and material evidence required to reopen 
a finally denied claim).  In April 2000 the RO again denied 
the claim of entitlement to service connection for 
schizophrenia, this time as a merits-based adjudication.  
38 C.F.R. §  3.303 (2005).  Ultimately, these actions all 
became final secondary to non-timely filings of notices of 
disagreements or substantive appeals.

On September 29, 2000, the veteran submitted a claim of 
entitlement to service connection for a psychiatric disorder.  
By a January 2001 rating action, the RO denied that claim 
based on the absence of new and material evidence to reopen 
the claim.  Following receipt of additional evidence, the RO 
in an April 2001 rating action reopen the claim of 
entitlement to service connection for schizophrenia, and 
denied the claim on the merits.  This reopening was based, at 
least in part, on the private medical opinion received in 
February 2001.

This matter was appealed and a VA examination was requested.  
Ultimately, following VA examination in early 2002, and 
opinion of November 2002 service connection for schizophrenia 
was granted.  The other benefits stem from the grant of 
service connection based on the new and material evidence 
that was received.

There were two rating actions denying service connection for 
schizophrenia within that one-year time frame.  As noted 
above, by a January 2001 decision the RO denied the request 
to reopen the claim of entitlement to service connection for 
schizophrenia, and by an April 2001 decision the RO reopened 
the claim, but denied the claim on the merits.  Both these 
rating actions followed the veteran's claim for service 
connection for a psychiatric disability, received on 
September 29, 2000.  The veteran in June 2001 submitted a 
notice of disagreement responsive to the April 2001 rating 
action.  As a perfected appeal remained pending originating 
from the April 2001 rating action, the RO, when it granted 
entitlement to service connection for schizophrenia by a 
December 2002 rating action, granted the claim effective from 
the September 29, 2000 date of receipt of the claim for which 
there remained pending a perfected appeal.  38 C.F.R. 
§ 3.400.

Also by that December 2002 decision, the RO granted TDIU and 
DEA, both effective from the effective date of the grant of 
service connection for schizophrenia, with both those further 
grants of benefits based on unemployability due to the 
veteran's schizophrenia.  

While the Board observes that the veteran alleged on the 
October 2001 VA Form 9 that this was the second VA Form 9 he 
had submitted, and further alleged that he had been told both 
that VA could not find the first submitted VA Form 9 and that 
this loss of submitted documents 'happens quite often.' The 
Board cannot accept this unsubstantiated allegation of prior 
filing to back-date the filing of a substantive appeal.  
There is no documentation within the claims folder of any 
contact or communication between the veteran and the VA 
regarding a filed or lost VA Form 9 or a VA Form 9 that could 
not be found, for any date prior to the October 2001 
submission of the VA Form 9 that was received and associated 
with the claims folder.  Furthermore, as noted, there is no 
legal basis to assign an earlier effective date than the one 
currently assigned as it is earlier than the date entitlement 
was shown.  As such, there is no legal basis for an earlier 
assigned rating.

Thus, as discussed, there is no basis in the law for a grant 
of an effective date for service connection for schizophrenia 
earlier than the September 29, 2000 date of receipt of claim 
(in actuality a request to reopen a previously denied claim).  
As noted, the award was made based on new and material 
evidence.  The entitlement to the benefit was first shown as 
of February 2001, when the private opinion was received.  
This was confirmed by the VA examination of 2002.  These 
opinions establish the entitlement to the benefits.  As 
noted, the RO has assigned the more favorable date of the 
date of receipt of the claim to reopen.  There is no legal 
basis for an earlier date.

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor.  Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 
1004 (2000).  In this case, the RO has already granted the 
earliest date for service connection for schizophrenia that 
the law allows.  

Since the claims for TDIU and DEA are predicated on the 
veteran's service-connected schizophrenia disability, their 
effective dates can be no earlier than the effective date for 
the grant of service connection for schizophrenia.  Since 
they have already been granted that earliest effective date 
of September 29, 2000, this also constitutes, effectively, a 
bar as a matter of law to any grant of an earlier effective 
date for these claims.  Sabonis.  




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than September 29, 2000 is denied 
for the grant of service connection for schizophrenia.  

An effective date earlier than September 29, 2000 is denied 
for the grant of TDIU. 

An effective date earlier than September 29, 2000 is denied 
for the award of DEA benefits under 38 U.S.C. Chapter 35 
based on a grant of TDIU.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


